Citation Nr: 1522839	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to August 1945.  He died in August 2005.  

Following his death, the surviving spouse filed a claim for benefits.  In April 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania denied service connection for the cause of death and the widow appealed.  In December 2010, the Board denied service connection for cause of death.  Thereafter, the surviving spouse filed a Motion for Reconsideration and a notice of appeal with the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2011, the Court dismissed the appeal for lack of jurisdiction.

The surviving spouse died in July 2011.  In December 2011, the Board dismissed the Motion for Reconsideration.  

In November 2011, the surviving spouse's daughter (appellant) requested to substitute.  An April 2015 Memorandum indicates that the appellant could be recognized as the surviving child of the deceased surviving spouse, based on reimbursement due to payment of last illness expenses.  In April 2015, the RO in Philadelphia, Pennsylvania notified the appellant that their records indicated the surviving spouse had an appeal for service connection for the cause of the Veteran's death pending at the time of death and that as a verified substitute claimant, she could continue the appeal.  Thereafter, the claims folder was transferred to the Board.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  



FINDINGS OF FACT

1.  In December 2010, prior to the surviving spouse's death, the Board denied entitlement to service connection for the cause of the Veteran's death.  In December 2011, the Board dismissed the surviving spouse's Motion for Reconsideration.  

2.  In April 2015, the RO recognized the appellant as a substitute claimant and forwarded the case to the Board.


CONCLUSION OF LAW

1.  The December 2010 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  There is no pending appeal for purposes of substitution and thus, no case or controversy over which the Board may exercise jurisdiction.  79 Fed. Reg. 52,983 (September 5, 2014) (to be codified at 38 C.F.R. § 3.1010(g)(1)(ii)); 38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to regulation, there are limitations with respect to substitution.  That is, a claim or appeal must be pending.  An appeal is considered to be pending if a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board issues a final decision on the appeal.  If the Board issued a final decision on an appeal prior to the claimant's death, the appeal is not pending before VA for purposes of this section, even if the 120-day period for appealing the Board's decision to the Court has not yet expired.  79 Fed. Reg. 52,983 (September 5, 2014) (to be codified at 38 C.F.R. § 3.1010(g)(1)(ii)).  

As set forth, in December 2010, prior to the surviving spouse's death, the Board denied service connection for the cause of the Veteran's death.  This decision is final and therefore, the appeal is not pending before VA for purposes of this section.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Under the circumstances of this case, there remains no case or controversy and the appeal must be dismissed.   


ORDER

The issue of entitlement to service connection for the cause of the Veteran's death is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


